DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/28/2020.

Claim Objections
Claims 12, 16-23 are objected to because of the following informalities:   
Claim 12, line 18, the term --portion-- should be inserted after “body”.  
Claim 12, line 20, the term “body” should be replaced with --decoy--.
Claim 12, line 25, the term --portion-- should be inserted after “body”.  
Claim 12, line 34, the term --portion-- should be inserted after “body”.  
Claim 12, line 35, the term --portion-- should be inserted after “head”.  
Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 16-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, line 35, the phrase “rotating the shaft of the motor in a back and forth in oscillating manner” renders the claim vague and indefinite since it is unclear whether the shaft of the motor is to be rotated in a back and forth motion or in an oscillating manner.  Possibly the phrase should be rewritten as --rotating the shaft of the motor back and forth in an oscillating manner--.
In regard to claim 12, line 18, the term “the armature” lacks positive antecedent basis.  (Note:  applicant stated at the bottom of page 1 of the Remarks filed on 02/16/2021 that “Claims 12-20 have been rejected under Section 112(b).  The applicant has amended the claims to overcome the rejection under Section 112(b) by removing the term “the armature”…”  The term “the armature” was only removed from claim 1 at line 18 and not at claim 12, line 18 as alleged by applicant.)
In regard to claim 12, lines 33-36, the phrase “rotating the shaft of the motor to move the elongate member back to the first position thereby causing the body of the decoy to move back to the horizontal position so that the head of the decoy is out of the water” renders the claim vague and indefinite since the “horizontal position” of the body portion of the decoy was not previously set forth.  At lines 21-22 of claim 12 it was only recited that “causing the head portion to raise out of the water when the elongate member is pivoted to the first position”, but there was no initial recitation of the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 12, 16, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kinney et al. 2,591,554.
In regard to claims 1 and 12, Kinney et al. disclose a method of simulating a feeding motion for duck decoy on a body of water, comprising:  providing a buoyant duck decoy on a body of water, the decoy comprising:  a head portion (head of 10), a body portion (body of 10) and a tail portion (tail of 10); a motor (14, 44, 52) coupled to a bottom of the body portion (12; see Fig. 2 wherein 12 is part of 10), the motor having a rotatable shaft (52) extending from the motor; a rigid elongate member (76) having a first end coupled to the shaft (52) of the motor (via 62, 72) and a second end coupled to a mass (79), the elongate member being pivotable from a first position (solid line vertical position of 76 or the far right position of 76 in Fig. 2) to a second position (phantom line horizontal position of 76 or far left position of 76 in Fig. 2) by corresponding movement of the shaft of the motor from a first rotational position to a second rotational position, in the first position, the elongate member extending substantially perpendicular from a bottom surface of the body portion (see solid line position of 76 in Fig. 2) and, in the second position, the elongate member extending substantially parallel to the bottom surface of the body portion and toward a front of the decoy (see phantom line position of 76 in Fig. 2 which is horizontally oriented and parallel to the water line), the elongate member having a length to position the mass in front of the body portion of the decoy when the elongate member is in the second position (see leftmost phantom line position of 76 in Fig. 2); the mass having sufficient weight to counterbalance the buoyancy of the body to cause the elongate member to remain substantially vertical in a body of water when the elongate member is pivoted to the second position/when the shaft of motor is rotated causing the head portion of the body to be submerged in the body of water (when the position of 76 is horizontal it results in diving of the head portion; see col. 2, lines 49-53) and causing the head portion to raise out of the water when the elongate member is pivoted to the first position/when the mass is pivoted toward the head portion and causing the head portion to raise out of the water when the mass is pivoted away from the head portion (when 76 is vertical it results in the head being raised out of the water as in Fig. 1 or 2); rotating the shaft of the motor so as to move the elongate member from the first position (rotation of 52 to the extent that it causes 62 to assume its position to the far right along 52 in Fig. 2) to the second position (rotation of 52 to the extent that it causes 62 to assume its position to the far left along 52 in Fig. 2) thereby causing the body of the decoy to move from a substantially horizontal position to a substantially vertical position relative to the body of water; rotating the shaft of the motor so as to move the elongate member from the second position to a third position (see intermediary or middle phantom line position of 76 in Fig. 2 that is between the vertical and horizontal orientations of 76 in Fig. 2) that is between the first position and the second position and oscillating the shaft of the motor/rotating the shaft of the motor back and forth in an oscillating manner so as to move the elongate member back and forth between the second and third positions (during the course of to and from travel of the elongate member 76 along shaft 52, such as when the member 76 moves from the middle position to the far left position in Fig. 2 and then back to the middle position, then this meets the limitation of “to move the elongate member back and forth between the second and third positions”) thereby causing the decoy to simulate a feeding motion (series of operations, the series consisting of diving motions; see col. 1, lines 4-13); and rotating the shaft of the motor to move the elongate member (76) back to the first position (solid line or far right position of 76 in Fig. 2) thereby causing the body of the decoy to move back to the horizontal position so that the head of the decoy is out of water/the body of the decoy to move back to the substantially horizontal position (see solid line position of 76 in Fig. 2 and see col. 2, line 54 to col. 3, line 23).
In regard to claim 8, Kinney et al. disclose wherein the shaft (52) of the motor is rotated between the first rotational position and the second rotational position and back to the first rotational position without stopping the motor at the third rotational position (motor 14 does not stop and is constantly turning shaft 52 throughout the back and forth travel of member 76).
In regard to claim 16, Kinney et al. disclose wherein when the elongate member is in the second position, the elongate member has been pivoted approximately between 90 and 100 degrees from the first position (see Fig. 2 where there is a difference of 90 degrees between the far left [phantom line position in Fig. 2 where 76 extends parallel to the water line] and far right [solid line position of 76 in Fig. 2 where 76 extends perpendicular to the bottom portion of the decoy] positions of 76).
In regard to claim 17, Kinney et al. disclose wherein when the elongate member is in the third position (the intermediate phantom line position of 76 between the far left and far right positions of 76 in Fig. 2), the elongate member (76) has been pivoted approximately between 10 and 20 degrees from the second position (see Fig. 2 where the intermediate phantom line position is approximately 10 and 20 degrees from the second position.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinney et al. 2,591,554 in view of Daniels 6,643,971.
when the elongate member in the second position, the shaft of the motor has been rotated approximately between 90 and 100 degrees from the first rotational position or wherein in the third rotational position, the shaft of the motor has been rotated approximately between 10 and 20 degrees from the second rotational.
Claims 4-10 and 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinney et al. 2,591,554 in view of Young 8,919,028.
Kinney et al. do not disclose wherein the shaft of the motor is rotated from the first rotational position to the second rotational position in approximately 1 second, wherein the shaft of the motor is rotated from the second rotational position to the third rotational position in approximately 1 second, wherein the shaft of the motor is repeatedly oscillated between the first feeding position and the second feeding position in intervals of between 3 seconds and 30 seconds, wherein the shaft of the motor is rotated between the second or third positions to the first position in about 1 second, wherein the shaft of the motor maintains the shaft of the motor in the second rotational position between about 5 and 30 seconds, wherein the motor maintains the shaft of the motor in the first rotational position for between about 5 and 30 seconds before moving the shaft back to the second rotational position, wherein the shaft of the motor repeats movement between the second rotational position and the third rotational position between 3 and 20 times before movement back to the first rotational position, wherein the motor moves the elongate member from the first position to the second position in approximately 1 second, wherein the motor moves the elongate member from the second position to the third position in approximately 1 second, wherein the motor moves the elongate member between the second position and the third position between 3 and 20 times before movement of the elongate member back to the first position, wherein the shaft of the motor is repeatedly oscillated to move the elongate member between the second position and the third position in intervals of between about 3 seconds and 30 seconds, wherein the motor moves the elongate member between the second position or third position and the first position in about 1 second, or wherein the motor maintains the elongate member in the second position for between about 5 and 30 seconds.  Young discloses a moving decoy (10) and method wherein an actuator (30) can cause pivotal movement of the decoy (10) between resting (see Fig. 7) and feeding (see Fig. 8) positions and that an electronic controller (24) may contain electronic components for creating a timed and repeatable event or series of events and that for example, controller (24) may contain an electronic timing circuit which places the controller in an ON state for a set time and then switches to an OFF state and that this cycle may be repeated at a determined interval and that the ON and OFF states may be adjusted by the user (see col. 3, lines 22-36) and that a series of movements and timing may be preprogrammed, for example, using computer software, to create a movement pattern; and in an exemplary embodiment, controller (24) enters a cycle which as 4.5 seconds OFF, 0.9 seconds ON, 0.1 seconds OFF, and 0.2 seconds ON, after which the cycle repeats (see col. 9, lines 63-65).  It would have been obvious to one of ordinary skill in the art to modify the method of Kinney et al. such that wherein the shaft of the motor is rotated from the first rotational position to the second rotational position in approximately 1 second, wherein the shaft of the motor is rotated from the second rotational position to the third rotational position in approximately 1 second, wherein the shaft of the motor is repeatedly oscillated between the first feeding position and the second feeding position in intervals of between 3 seconds and 30 seconds, wherein the shaft of the motor is rotated between the second or third positions to the first position in about 1 second, wherein the .

Response to Arguments
Applicant's arguments filed 02/16/2021 have been fully considered but they are not persuasive.  
In regard to applicant’s argument that “Claim 12 has been amended to include:  rotating the shaft of the motor…oscillating the shaft of the motor so as to move the elongate member back and forth between the second and third positions thereby causing the decoy to simulate a feeding motion…”, the Examiner contends that the decoy of Kinney et al. meets this newly amended limitation because it already rotates the shaft 52 of the motor to move the elongate member 76 from the second position (phantom line position of 76 in Fig. 2 wherein it is parallel to the water line) to a third position (intermediate phantom line position of 76 in Fig. 2 which is about the 8 o’clock position) that is between the first (solid line position of 76 in Fig. 2) and the second positions and Kinney et al. also oscillates the shaft (52) of the motor so as to move the elongate member 76 back and forth between the second and third positions thereby causing the decoy to simulate a feeding motion as the decoy of Kinney et al. is intended since during the constant back and forth travel of the member 76 along the shaft 52, there are multiple instances where the member 76 will assume the second and third positions.  Applicant has failed to particularly claim the method of simulating a feeding motion for the decoy in a manner which clearly overcomes the Examiner’s broad yet reasonable interpretation of the method of operation of the Kinney et al. decoy.
In regard to applicant’s argument that “The applicant respectfully submits, however, that Daniels does not teach oscillation of the elongate member between first and second feeding positions as proposed by the Examiner…”, the Examiner contends 
In regard to applicant’s argument that “Young fails to control the movement of the decoy in the manner set forth in the claimed invention…”, the Examiner contends that Young was used to teach that it would have been obvious to a person having ordinary skill in the art to program the various motions of a decoy and the intervals at which the decoy is moved or held at a certain position according to the desires of the end user so as to simulate the real life activity of a waterfowl for which the decoy is intended to simulate.
The Examiner invites applicant’s representative to call the Examiner at the phone number listed below to schedule an interview to discuss possible avenues in which the present invention may be defined over the prior art of record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								/DARREN W ARK/                                                                                      Primary Examiner, Art Unit 3647                                                                                                                  





DWA